DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 06/11/2021. As directed by the amendment- claim 13 is amended; claims 26 and 27 are added. Applicant’s amendments to the claims have overcome each and every objection non-final office action mailed 05/12/2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 06/11/2021, with respect to the rejection(s) of the claim(s) have been fully considered and are not persuasive.
Applicant alleges that the structures of Martin and Nosaka are too different that one of ordinary skill in the art would not find the combination obvious because Martin discloses a motor that drives a valve rod via gearings, while Nosaka using hydraulic fluid to move a valve rod.
However, Nosaka is not being used to teach an actuation system. Nosaka is merely relied upon to teach that it is known in the art to have the motor extend in a different direction.
Applicant alleges that the modification would defeat the intended purpose of Martin which is to provide slim housing for positioning multiple valves near each other.
However, having the actuator extend in a different plane would still allow for a slim housing and positioning multiple valves near each other. The reference which Martin refers to as trying to improve upon, DE19948379, is bulkier due to the linkage arms. 
Applicant alleges that in Nosaka, the spool is not driven by the motor and gearing.
However, the modification is not changing the way the actuator of Martin works. The modification is changing the direction of the motor and gearing.

However, these limitations lack criticality in the specification. The specification states that having this specific ratio allows the invention to be configured more freely and to have a slim construction. This is not enough to provide criticality as criticality must show that the claimed limitation achieves unexpected results. Please note that “result-effective variable” pertains to rebutting obviousness based on optimization. 
Applicant alleges that the motor of Okuda is not disclosed to be operating a valve.
However, motors are used as actuators and therefore the references are analogous even if they are actuating different elements. Changing the motor would provide the stated benefit of providing precise constant speeds.
Applicant alleges that none of the references teach the connecting gear being a spur gear, single-stage planetary gear, or multi-stage planetary gear in the location recited.
However, Grieshaber teaches a connecting gear which is a two-stage planetary gear in paragraph 0020. The location has previously been taught in the combination of Martin and Nosaka.
Applicant alleges that Williams does not have an electric motor and therefore doesn’t teach claims 20 and 21.
However, Williams is not being used to modify any electric components and teaches a spool valve. Therefore Williams is analogous.
Applicant alleges that claims 22-27 are not taught by the references.
However, as seen in the rejections below, claims 22-27 are taught by the combination of Martin and Nosaka.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein a fluid communication connection between an interior of the valve housing and a drive chamber containing the toothed rack and the drive pinion allows oil leaking from the valve housing to lubricate the toothed rack and the drive pinion” is new matter as the specification does not describe any lubrication or leaking between the valve housing and the drive chamber.
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 26, the limitation “wherein a fluid communication connection between an interior of the valve housing and a drive chamber containing the toothed rack and the drive pinion allows oil leaking from the valve housing to lubricate the toothed rack and the drive pinion” is unclear and indefinite. The limitation is unclear and indefinite for two reasons. The first being the limitation of “a drive chamber containing the toothed rack and the drive pinion”. It is unclear and indefinite if this is the same chamber as claimed in claim 13, line 12. For examination purposes, the limitation will be read as the same chamber. Furthermore, the limitation is unclear and indefinite claim 13 from which claim 26 depends states “said toothed rack and said drive pinion being in and being operable in a chamber connected to and sealed relative to said valve housing” as shown in the drawings and described in the specification, seal (15) is between the valve housing and the chamber. Therefore, it is unclear and indefinite how leakage would occur between the chamber and valve housing. For examination purposes, the limitation will be read as --a fluid connection between an interior of the valve housing and the chamber is blocked due to a seal.--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 and 22-27, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. 2008/0121828) in view of Nosaka (JP 63219906).

    PNG
    media_image1.png
    353
    523
    media_image1.png
    Greyscale

Annotated figure from Nosaka.

Martin fails to disclose the electric motor with a drive axis intersecting said travel axis of the valve piston; a rotary seal separating and sealing said motor housing relative to said chamber and extending radially relative to said drive axis; wherein a resetter is connected to a second end of said valve piston opposite said first end thereof, said resetter being capable of returning said valve piston to a neutral position when said electric motor is unactuated; wherein said resetter comprises a compression spring; wherein said pressure supply and service connection points are disconnected in fluid communication relative to one another in the neutral position of said valve piston and are respectively connected in fluid communication in opposite travel positions of said valve piston by actuation of said electric motor; wherein said drive axis and said connection point axes are parallel to one another; a fluid connection between an interior of the valve housing and the chamber is blocked due to a seal.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide the electric motor with a drive axis intersecting said travel axis of the valve piston; a rotary seal separating and sealing said motor housing relative to said chamber and extending radially relative to said drive axis; wherein a resetter is connected to a second end of said valve piston opposite said first end thereof, said resetter being capable of returning said valve piston to a neutral position when said electric motor is unactuated; wherein said resetter comprises a compression spring; wherein said pressure supply and service connection points are disconnected in fluid communication relative to one another in the neutral position of said valve piston and are respectively connected in fluid communication in opposite travel positions of said valve piston by actuation of said electric motor; wherein said drive axis and said connection point axes are parallel to 
Regarding claims 14 and 15, Martin as modified teaches the invention as essentially claimed, and further teaches wherein said electric motor has a rotor and stator coil (see paragraph 0008). 
Martin fails to teach the stator coil having an average diameter of a notional circle through center points of coils of said stator coil and having a total 4height in a direction parallel to said drive axis, said average diameter divided by said total height being less than 1.5; wherein said average diameter divided by said total height is less than 1.0.
Since applicant has not disclosed that having the stator coil ratio of diameter to height solves any stated problem or is for any particular purpose above the fact that the ratio provides a compact design, and it appears that the electric motor of Martin would perform equally well with the ratio and having the dimensions as claimed by applicant, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was effectively filed to have modified the electric motor of Martin by utilizing the specific ratio and dimensions as claimed for the purpose of providing a compact design.
Regarding claim 27, Martin as modified teaches the invention as essentially claimed and the combination teaches wherein the connecting gear (38) and the drive pinion (39) extend in planes parallel to the travel axis; and the toothed rack (40) has teeth extending along straight lines parallel to the drive axis of the electric motor 8.
Further regarding this limitation, the gearing is disclosed by Martin, while the configuration and orientation of the motor and gearing has been taught by Nosaka. The combination would teach the connecting gear 38, the motor 8, and the drive pinion 39 rotated 90 degrees.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Nosaka, in further view of Okuda (U.S. 2012/0199437).
Regarding claim 17, Martin as modified teaches the invention as essentially claimed, but fails to teach wherein said respective electric motor is a synchronous machine with a permanently-excited internal rotor.
Okuda teaches a vehicle control device wherein a respective electric motor is a synchronous machine with a permanently-excited internal rotor (see paragraph 0025).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein said respective electric motor is a synchronous machine with a permanently-excited internal rotor, as taught by Okuda. Doing so would provide an alternative known motor arrangement which provides precise constant speeds.
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Nosaka, in further view of in view of Grieshaber et al. (U.S. 2009/0152824).
Regarding claims 18 and 19, Martin as modified teaches the invention as essentially claimed, but fails to disclose wherein said connecting gear is one of a spur gear, a single-stage planetary gear or a multi-stage planetary gear; wherein said connecting gear is a two-stage planetary gear.
Grieshaber teaches an electric motor wherein said connecting gear (11) is one of a spur gear, a single-stage planetary gear or a multi-stage planetary gear (see paragraph 0020); wherein said connecting gear (11) is a two-stage planetary gear (see paragraph 0020).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein said connecting gear is one of a spur gear, a single-stage planetary gear or a multi-stage planetary gear; wherein said connecting gear is a two-stage planetary gear, as taught by Grieshaber. Doing so would provide a reduced ratio which increases torque.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Nosaka, in further view of Williams (U.S. Patent No. 4,789,002).
Regarding claims 20 and 21, Martin as modified teaches the invention as essentially claimed, but fails to teach wherein an emergency override is connected to said valve piston adjacent said toothed rack; herein said emergency override is hand operable.
Williams teaches a spool valve wherein an emergency override (53) is connected to a valve piston (Col. 4, lines 1-18); herein said emergency override (53) is hand operable (Col. 4, lines 1-18).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Martin to provide wherein an emergency override is connected to said valve piston adjacent said toothed rack; herein said emergency override is hand operable, as taught by Williams. Doing so would allow the valve to be safer and to be operated manually.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753